     Case 2:20-cv-00884-NPM Document 22 Filed 02/26/21 Page 1 of 2 PageID 79




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


JESSE LEAL,

              Plaintiff,

v.                                                       Case No. 2:20-cv-884-NPM

CESAR LONGORIA and DELACRUZ
ENTERPRISE’S INC.,

             Defendants.


                                       ORDER

        Before the Court is the parties’ Stipulation of Dismissal with Prejudice (Doc.

21). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss an

action voluntarily if a stipulation of dismissal is signed by all parties who have

appeared. The dismissal is effective upon filing and requires no further action by the

Court. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir.

2012); see also Casso-Lopez v. Beach Time Rental Suncoast, LLC, 335 F.R.D. 458,

461-462 (M.D. Fla. 2020) (holding parties may terminate an FLSA case by filing

either a Rule 41(a)(1)(A)(ii) stipulation of dismissal with prejudice or a Rule 68(a)

notice of acceptance of an offer of judgment “and the district court is immediately

powerless to interfere”). “Rule 68 applies in actions brought under the Fair Labor

Standards Act no less than in any other case,” Vasconcelo v. Miami Auto Max, Inc.,
  Case 2:20-cv-00884-NPM Document 22 Filed 02/26/21 Page 2 of 2 PageID 80




981 F.3d 934, 942 (11th Cir. 2020), and there is “no distinction” between the

operation of Rule 41(a)(1)(A)(ii) and Rule 68 in an FLSA action, Casso-Lopez, 335

F.R.D. at 462.

      Here, the parties stipulate to dismissing this case with prejudice and with each

side to bear its own costs. Accordingly, this action is dismissed with prejudice. The

Clerk is directed to enter judgment, deny all pending motions as moot, terminate any

deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on February 26, 2021.




                                          2
